Citation Nr: 0304076	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Restoration of a 60 percent evaluation for right total knee 
replacement.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1946 and from April 1956 to August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  Reno, 
Nevada (the RO) which reduced the disability rating assigned 
for the veteran's service-connected right total knee 
replacement from 60 percent to 30 percent.  

Procedural history

In a rating decision dated in January 1998, the RO proposed a 
reduction in the veteran's disability rating from 60 percent 
to 30 percent, so notifying him in a letter dated in February 
1998.  In the April 1998 rating decision which forms the 
basis of this appeal, the RO reduced the rating for total 
right knee replacement from 60 percent to 30 percent, 
effective July 1, 1998.  

In November 1999, the Board of Veterans' Appeals (the Board) 
remanded the issue now on appeal, restoration of a previously 
assigned 60 percent disability rating for the veteran's 
service-connected right total knee replacement, to the RO for 
additional evidentiary and procedural development.  This has 
been accomplished.  In February 2002, the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The case has been returned to the 
Board for adjudication.

Other matters

In December 1998, the veteran requested an increased rating 
for his right knee disability on the basis that his condition 
had worsened.  In January 1999, the RO issued a Supplemental 
Statement of the Case in which the evaluation of 30 percent 
for right total knee replacement was continued.  The RO 
provided reasons and bases as to why an evaluation of 60 
percent was not warranted.  

In November 1999, the Board remanded as separate issue the 
matter of the veteran's  entitlement to an increased rating 
above 30 percent for the veteran's right total knee 
replacement, for issuance of a statement of the case pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
interpreted a March 1999 VA Form 646 as expressing 
disagreement with the RO's decision not to increase the 
disability rating.  

In February 2002, the RO issued a SSOC which in addition to 
addressing  the restoration issue also denied the increased 
rating issue.  The veteran was advised in the SSOC of his 
appeal rights with respect to any new claims addressed 
therein.  See 38 C.F.R. § 20.302(c) (2002).  In September 
2002, the RO considered newly received evidence and furnished 
the veteran another SSOC which again addressed both of these 
issues.  At that time, he was again notified of his right to 
appeal any new issues by filing a substantive appeal within 
60 days.  There is, however, no indication that the veteran 
perfected an appeal as to the increased rating issue 
following issuance of the February 2002 or September 2002 
SSOCs; hence, this issue is not before the Board.  See 38 
U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [appellate review is perfected by the 
claimant's filing of a substantive appeal after a statement 
of the case is issued by VA].  For these reasons, the Board 
will not further address the increased rating issue in this 
decision.

In this decision, the Board will assume jurisdiction over the 
matter of the assignment of a 100 percent rating for the one-
year postoperative period following right total knee 
replacement in October 1995, as provided in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2002).  The Board finds that 
all information and evidence has been developed to address 
this issue at this time and that no prejudice will result to 
the veteran by the Board's adjudication of this matter, which 
it views as part and parcel of the restoration issue now on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


FINDINGS OF FACT

1.  The veteran underwent surgery for an infected right total 
knee arthroplasty in August 1995.  Thereafter, he underwent 
surgery for a right total knee replacement with implantation 
of a new prosthesis in October 1995.

2.  The veteran's right total knee replacement disability was 
rated 60 percent for less that 5 years when the RO reduced 
the rating to 30 percent, and the evidence does not show that 
he has chronic residuals consisting of severe painful motion 
or weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a total (100 
percent) rating for the veteran's right total knee 
replacement disability from November 1, 1995 to October 31, 
1996, are met.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2002).

2.  The reduction in the rating assigned to the veteran's 
right total knee replacement disability from 60 percent to 30 
percent, effective July 1, 1998, was proper.  38 U.S.C.A. 
§ 1155 (West Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.71a, Diagnostic Code 5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal.



The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the appeal of the RO's reduction of a 60 percent rating 
for the veteran's right total knee replacement disability is 
not final and remains pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three ways: standard 
of review, notice and duty to assist.  The Board will address 
these concepts within the context of the circumstances 
presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the U. S. Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In January 1998, the RO issued a proposed rating decision 
informing the veteran of the pending reduction of his 
disability rating for his right total knee replacement.  In a 
letter dated in February 1998, the veteran was notified by 
the RO that it proposed to reduce the 60 percent rating 
assigned, and in the statement of the case, which was 
furnished to the veteran by letter dated May 27, 1998, the RO 
advised the veteran of the basis for the reduction in rating 
and what must be demonstrated to establish a restored rating 
in excess of 30 percent for his right total knee replacement 
disability.  The February 1998 letter specifically invited 
the veteran to submit "medical or other evidence to show 
that we should not make this change."  

Following the Board's remand of November 1999, the veteran 
was specifically advised of the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence, by supplemental statement of 
the case issued in February 2002.  Additionally, the record 
shows that the veteran was notified by this supplemental 
statement of the case of the relevant regulations under 38 
C.F.R. Part 3 governing entitlement to restoration of 
disability ratings.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim seeking 
restoration of a 60 percent rating for his right total knee 
replacement disability.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the Board remanded this case in 
November 1999 so that additional evidentiary development 
could be accomplished.  The Board finds that all relevant 
medical records have been obtained and are associated with 
the claims file, to include VA outpatient treatment reports 
dated in 1998-2002, hospital discharge summaries and 
orthopedic consultation reports from the Nellis Federal 
Hospital (Nellis Air Force Base) dated in 1995-1998, and 
reports prepared in connection with VA joints examinations 
conducted in 1998 and 2001.  The Board is aware of no 
existing evidence which is relevant to this case which has 
not been obtained, and the veteran has pointed to no such 
evidence.

In addition to the above, the lengthy appellate record shows 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal, to 
include his hearing testimony before the RO's Hearing Officer 
in December 1998.  He also was informed of his right to a 
hearing before the Board and was presented several options 
for such a hearing; however, he clarified by writing in March 
1999 that he did not want a Board hearing.

For the reasons expressed above, the Board finds that the 
development of this case has been consistent with the 
provisions of the VCAA.  Under these circumstances, the Board 
can identify no further development that would avail the 
veteran or aid the Board's inquiry.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002). 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Specific schedular criteria

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of a knee joint.  Thereafter, a minimum disability 
rating of 30 percent is assigned, but any associated 
intermediate degrees of residual weakness, pain or limitation 
of motion may be rated by analogy pursuant to Diagnostic Codes 
5256, 5261, or 5262.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, a 
maximum schedular rating of 60 percent is applicable for 
postoperative residuals of a total knee replacement beyond the 
one-year implantation period.  38 C.F.R. Part 4, Diagnostic 
Code 5055 (2002).

Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West Supp. 
2002).

Generally, when reduction in the evaluation of a service- 
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2002).

38 C.F.R. § 3.344 (2002) provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Factual background

In a rating decision dated in March 1988, service connection 
was established for degenerative arthritis of the right knee.  
A 20 percent rating was assigned, effective April 17, 1987 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5260.

The veteran underwent a total right knee replacement in 
August 1991. In a March 1995 rating decision, the RO assigned 
a temporary 100 percent evaluation for one year, followed by 
an increased rating to 30 percent, effective October 1, 1992.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The veteran was hospitalized from August 1995 until September 
1995 for infected right total knee arthroplasty.  In October 
1995, another right knee replacement was done.  The veteran 
requested an increased rating on the basis that his right 
knee disability had worsened.  In a March 1996 rating 
decision, the RO increased the rating from 30 percent to 60 
percent, effective November 1, 1995. The RO explained that 
the 60 percent assignment was not permanent since the 
veteran's disability could improve.  A temporary 100 percent 
evaluation was assigned for the period from August 28, 1995 
until November 1, 1995 for convalescence.  See 38 C.F.R. § 
4.30.

In January 1998, the veteran underwent a VA orthopedic 
examination.  In a rating decision dated in January 1998, the 
RO proposed a reduction in the veteran's disability rating 
from 60 percent to 30 percent, so notifying him in a letter 
dated in February 1998.  In a rating decision dated in April 
1998, the RO reduced the rating for total right knee 
replacement from 60 percent to 30 percent, effective July 1, 
1998.  This appeal followed.

Analysis

The veteran is seeking restoration of the previously-assigned 
60 percent disability rating for his service-connected total 
right knee replacement.

As was indicated by the Board in the Introduction to this 
decision, the matter of whether the veteran is entitled to a 
100 percent rating for the one year period after the October 
1995 total right knee replacement will initially be 
addressed.  The Board will then move on to an analysis of the 
issue which has been certified as being on appeal, 
restoration of the previously-assigned 60 percent rating.

To briefly recapitulate, the assigned disability ratings, 
insofar as they are pertinent to this decision, are as 
follows:

October 1, 1992   	  				30 percent
August 28, 1995 to November 1, 1995      	100 percent 
(38 C.F.R. § 4.30)
November 1, 1995     				60 percent
July 1, 1998						30 percent

Assignment of total rating for one-year postoperative period 
following October 1995 right total knee replacement

As noted above in the Introduction, the Board will assume 
jurisdiction over the matter of the assignment of a 100 
percent rating for the one-year postoperative period 
following the veteran's October 1995 right total knee 
replacement surgery.

According to the schedular criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, a veteran is entitled to a total (100 
percent) rating for one year following implantation of 
prosthesis in connection with total knee replacement surgery.  
The Board observes in passing that this regulation is 
independent of other, more general, provisions such as 
38 C.F.R. §§ 4.29 and 4.30.   

In this case, the veteran underwent total knee replacement 
for his right knee on October 23, 1995, at which time a new 
prosthesis was implanted (replacing the prior prosthesis that 
was implanted in August 1991, which had become infected in 
August 1995, requiring the new prosthesis).  

In a March 1996 rating decision, the RO awarded the veteran 
benefits pursuant to 38 C.F.R. § 4.30 for post-surgical 
convalescence, specifically a temporary total 100 percent 
rating from August 28 1995 to October 31, 1995.  The RO did 
not, however consider the award of the one-year postoperative 
100 percent rating as is required per Note (1) of Diagnostic 
Code 5055.  This appears to have been an oversight on the 
part of the RO.  The Board does not believe that the 
assignment of a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30 nullifies the provisions of Diagnostic Code 
5055.  Accordingly, the Board will grant a 100 percent rating 
for the one-year postoperative period, specifically from 
November 1, 1995 to October 31, 1996.

Whether restoration of 60 percent rating for right total knee 
replacement from July 1, 1998 is warranted

The veteran is seeking to have the previously-assigned 60 
percent rating restored.
The relevant law and regulations have been set forth above 
and will not be repeated. 
In essence, the law requires that the service-connected 
disability must have demonstrated improvement in order for an 
assigned rating to be reduced.  Certain procedural 
requirements, outlined above, must be followed. 

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The veteran was duly 
notified by letter in February 1998 of the proposal to reduce 
the assigned disability rating for the right total knee 
replacement from 60 percent to 30 percent, and he was allowed 
to present evidence and argument.  Thereafter, the RO issued 
a rating decision reducing the rating to 30 percent effective 
July 1, 1998, and the veteran was provided notice of this 
action by letter dated April 23, 1998.  The veteran was 
informed of his appeal rights and this appeal followed.

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that because the 60 percent rating in question 
had been in effect for less than five years - from November 
1, 1995 to June 30, 1998 - the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not for application in this case, and 
a single reexamination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  
See 38 C.F.R. § 3.344(c) (2002); see also Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

Notwithstanding the single-examination rule under section 
3.344(c), in connection with the proposed reduction action 
and subsequent appeal of the final reduction in this case, a 
total of three VA joints examinations were conducted (January 
1998, December 1998 and again in January 2001).  The Board 
therefore concludes that the reduction was done in accordance 
with the procedure set forth in VA regulations.

In cases where 38 C.F.R. 3.344(a) is inapplicable, the Court 
has indicated that consideration must be given to 38 C.F.R. 
§ 4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. 
§ 4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. 413, 420-21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.  The Court also has stated that the VA does 
not err in considering nonmedical evidence in rating 
reduction cases.  Faust, 13 Vet. App. at 350.

With the above-cited legal framework for consideration, the 
Board has reviewed the evidence of record and finds that the 
relevant evidence demonstrates that the veteran has not 
experienced chronic severe residuals, consisting of severe 
painful motion or weakness in the right knee, which would 
warrant the restoration of the 60 percent rating from July 1, 
1998.

The Nellis Air Force Base hospital records show that the 
August and October 1995 surgeries were performed without 
incident, and that following these surgeries, the veteran had 
an uneventful postoperative recovery.  Physical therapy and 
orthopedic consultation reports dating from 1995 to 1998 show 
that the veteran did well postoperatively with a stable right 
knee (no laxity) and range of motion results ranging from a 
low of negative two degrees of extension to a high of 110 
degrees of flexion (on the whole, however, the range of 
motion results taken over the course of three years following 
the October 1995 replacement surgery were generally 
consistent for 3 degrees to 105 degrees of extension-
flexion).  Moreover, X-rays of the right knee taken between 
1995 and 1998 show that the knee prosthesis was in good 
apposition and alignment with no evidence of infection, 
loosening or fracture of the prosthesis, or significant joint 
effusion.

Clinical findings on the three VA joints examinations 
conducted in 1998 and 2001 were similarly negative for 
obvious signs of chronic severe residuals consisting of 
severe painful motion or weakness in the right knee.

The report of the January 1998 VA joints examination 
indicated that the veteran had from 8 degrees to 106 degrees 
of extension-flexion range of motion, with a stable right 
knee, and no evidence of fluid on the knee.  The veteran 
reported that he could walk up to four blocks with the aid of 
a cane and that he was taking no medication.  The diagnosis 
was "[s]tatus post infected right knee, good results at this 
point with quite reasonable range of motion for [both] knees, 
particularly on the right."  On examination in December 1998 
revealed that the veteran had some decreased range of motion 
on extension-flexion (from 5-75 degrees), but nevertheless, 
the examiner described his knee as "quite steady," "not 
warm," and "quite stable," and with no evidence of 
infection or fluid on the knee.  There was some 
patellofemoral tenderness and some quad atrophy as compared 
with the left knee at the time of this examination, however, 
but X-rays showed that his prosthesis was radiographically 
secure with no evidence of fracture or dislocation.

Clinical findings on the VA joints examination in January 
2001 revealed that he from zero degrees to 90 degrees of 
extension-flexion in the right knee, with pain reported on 
the extreme of flexion range of motion, but with no reported 
"flare-ups" of pain, atrophy of the thighs or evidence of 
ligament instability or valgus stress.  There was some 
effusion in the right knee, but the examiner described it as 
moderate in degree.  Moreover, the veteran reported that 
although he still required the aid of a cane for walking 
outdoors, he used no braces or corsets for the right knee and 
took only nonprescription-based medication for pain relief 
once a week, with moderate benefit, but no adverse side 
effects.  X-rays taken at the time of this examination showed 
no loosening or osteoporosis and the prosthesis was in a good 
position without evidence of instability.

Because none of the medical evidence which reflects treatment 
and examination of the right knee following the October 1995 
replacement surgery describes any of the veteran's symptoms or 
clinical findings as "severe" in residual nature, the Board 
is of the opinion that a clear preponderance of the evidence 
is against finding a schedular basis for continuation of the 
60 percent rating under Code 5055 from July 1, 1998.  As 
detailed above, it appears the veteran made a good recovery 
from his total knee replacement surgery in October 1995, and 
although he continues to have some limitation of motion and 
related pain, swelling, etc., in the right knee, he simply 
does not have what could be characterized as "chronic severe 
residuals consisting of severe painful motion or weakness" in 
the right knee - his range of motion test results do not 
correspond to ratings above the current 30 percent level, i.e. 
leg extension limited to 30 degrees or higher, and there is no 
evidence of ankylosis in flexion limited between 10 degrees 
and 20 degrees or nonunion of the tibia and fibula, with loose 
motion requiring brace.

Accordingly, in view of the above, the Board finds that the 
RO correctly reduced the schedular rating assigned to the 
veteran's right knee disability to 30 percent under 38 C.F.R. 
§§ 3.105(e), 3.344(c), and that accordingly, restoration of 
the 60 percent rating is not warranted.

After a careful review of the entire record, the Board finds 
that the veteran's contentions and testimony offered in 
conjunction with his appeal of the RO's rating reduction 
action are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award the 
benefits sought.  Consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons and bases expressed above, the Board 
finds that the medical evidence clearly discloses improvement 
in the veteran's right knee disability sufficient to justify 
the reduction of the 60 percent rating to 30 percent from 
July 1, 1998.  The Board concludes that a preponderance of 
the evidence is  against entitlement to restoration of the 60 
percent rating.


ORDER

A total rating for the one-year postoperative period 
following right total knee replacement, from November 1, 1995 
to October 31, 1996, is granted, subject to the law and 
regulations governing the award of monetary benefits.

The reduction in the rating assigned to the veteran's right 
total knee replacement disability from 60 percent to 30 
percent effective July 1, 1998 was proper; restoration of the 
60 percent rating is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

